Hill, J.
1. Section 804 of the Civil Code of 1910, relative to condemning private property for connecting a tramroad with any waterway or railway, applies only in cases of necessity. Normandale Lumber Co. v. Knight, 89 Ga. 111 (14 S. E. 882); Jones v. Venable, 120 Ga. 1 (47 S. E. 549, 1 Ann. Cas. 185) ; Valdosta &c. Railroad Co. v. Adel Lumber Co., 136 Ga. 559 (71 S. E. 803).
2. The court, acting on conflicting evidence, did not abuse his discretion in granting the injunction in this case.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.